Dismiss; Opinion Filed September 25, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00231-CV

                            HOLLYE G. MUHAMMAD, Appellant
                                         V.
                             BLTREJV3 DALLAS LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-00274D

                             MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                    Opinion by Justice Lang
       Hollye G. Muhammad’s brief was due August 1, 2014. When appellant failed to file her

brief, we notified her, by postcard dated August 4, 2014, that the time had expired and directed

her to file her brief along with an extension motion within ten days. We cautioned that the

failure to file her brief and extension motion would result in the dismissal of this appeal without

further notice. To date, appellant has not filed her brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of her brief or this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3 (b), (c).



                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
140231F.P05                                         JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

HOLLYE G. MUHAMMAD, Appellant                        On Appeal from the County Court at Law
                                                     No. 4, Dallas County, Texas
No. 05-14-00231-CV        V.                         Trial Court Cause No. CC-14-00274D.
                                                     Opinion delivered by Justice Lang,
BLTREJV3 DALLAS LLC, Appellee                        Justices Bridges and Evans participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee BLTREJV3 DALLAS LLC recover its costs of this
appeal, if any, from appellant HOLLYE G. MUHAMMAD.


Judgment entered this 25th day of September, 2014.




                                             –2–